UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

____________________________________
                                           )
CLARENCE SLAUGHTER,                        )
                                           )
                       Plaintiff,          )
                                           )
       v.                                  )                     Civil Action No. 18-1318 (RBW)
                                           )
DENIS MCDONOUGH, 1 in his official         )
capacity as Secretary of the United States )
Department of Veterans Affairs,            )
                                           )
                       Defendant.          )
____________________________________)

                                         MEMORANDUM OPINION

         On June 4, 2018, the plaintiff, Clarence Slaughter, initiated this civil action against the

defendant, Denis McDonough, in his official capacity as Secretary of the United States

Department of Veterans Affairs (the “Department” or the “VA”), alleging violations of Title VII

of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-2 to -7, and the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621–634. See First Amended

Complaint for Discrimination (“Am. Compl.”) ¶¶ 125–48, ECF No. 39. Currently pending

before the Court is the plaintiff’s Motion to Compel Discovery (“Pl.’s Mot.” or “the plaintiff’s

motion to compel”), ECF No. 49. Upon careful consideration of the parties’ submissions, 2 the

Court concludes for the following reasons that it must deny the plaintiff’s motion to compel.



1
 Denis McDonough is the current Secretary of the United States Department of Veterans Affairs, and he is therefore
substituted for Robert Wilkie as the proper party defendant pursuant to Federal Rule of Civil Procedure 25(d).
2
  In rendering its decision regarding the plaintiff’s motion to compel, the Court also considered the following filings:
(1) the defendant’s Opposition to Plaintiff’s Motion to Compel Discovery (“Def.’s Opp’n”), ECF No. 52; (2) Def.’s
Opp’n, Exhibit (“Ex.”) 1 (Declaration of Doris L. Gruntmeir (“Gruntmeir Decl.”)), ECF No. 52-1; (3) the Plaintiff’s
Reply Memorandum in Support of his Motion to Compel Discovery (“Pl.’s Reply”), ECF No. 53; and (4) the
                                                                                                        (continued . . .)
                                         I.       BACKGROUND

A.      Factual Background

        The plaintiff, Clarence Slaughter, filed his Complaint on June 4, 2018, see Complaint

(“Compl.”), ECF No. 1, and later filed an Amended Complaint on March 11, 2021, see Am.

Compl. The plaintiff represents that he is a “dark-skinned [ ] African-American male,” and, at

all times relevant to the allegations in his complaint, was “over forty (40) years old.” Id. ¶ 4.

The plaintiff “is and was an employee of the United States Department of Veterans Affairs[,]”

id., serving “[f]rom July 2005 to September 18, 2016, . . . [as] a GS-14 Regional Manager for the

Readjustment Counsel Service for the Midwest Region[,]” id. ¶ 6. The plaintiff contends that he

was not promoted and was constructively demoted based on his race, see id. ¶¶ 125–27, and his

age, see id. ¶¶ 128–30; and was the victim of retaliation, see id. ¶¶ 131–36.

        Most relevant to the plaintiff’s motion to compel is his allegation that he received a

notice of his proposed termination that he contends constructively terminated his employment in

retaliation for his protected activity pursuant to Title VII and the ADEA, namely, the filing of an

equal employment opportunity (“EEO”) complaint. See id. ¶¶ 137–48; see also Pl.’s Mot. at 1

(“During the summer of 2016, [the plaintiff] . . . filed an internal administrative EEO complaint,

as well as a complaint before the Merit Systems Protection Board [(“MSPB”)], following his

non-selection . . . and subsequent constructive demotion by [the d]efendant[.]”). Specifically, the

plaintiff alleges that, shortly before he received a final administrative adjudication regarding a

complaint before the MSPB, see Am. Compl. ¶¶ 112, 114, “the VA’s Office of Accountability



(. . . continued)
defendant’s Sur-reply to Plaintiff’s Reply in Support of Motion to Compel Discovery (“Def.’s Surreply”), ECF No.
55.



                                                        2
and Whistleblower Protection (“OAWP”) contacted [Roberto] Reid[, the plaintiff’s supervisor,]

out of the ‘blue,’ told him that [the plaintiff] was going to be terminated[,] and directed [Reid] to

issue a notice of proposed removal to [the plaintiff].” Id. ¶ 116. The plaintiff states that “[o]n

April 11, 2018, the United States Office of Special Counsel (“OSC”) sent . . . attorneys in the

VA’s Office of General Counsel [(“OGC”)] [ ] a request that the VA take ‘disciplinary action’

against [the plaintiff] for his ‘role’ in retaliating against a former second-line subordinate[.]”

Pl.’s Mot. at 3. Furthermore, between April 2018 to March 2019, “various offices, . . . including

[the] OGC, the [OAWP][,] and the proposing official, . . . Reid, discussed: 1) OSC’s

recommendation for disciplinary action; 2) whether and to what extent OSC’s recommendation

would be sustained[,] and 3) what, if any, discipline would be proposed.” Id. Finally, “[i]n

March 2019, [the] OAWP issued a formal recommendation that [the plaintiff] be terminated, and

on March 7, 2019, Reid served on [the plaintiff] a Notice of Proposed Termination.” 3 Id.; see

also Pl.’s Mot., Exhibit (“Ex.”) 4 (Notice of Proposed Termination (“OAWP Termination

Notice”)), ECF No. 49-2.

B.       Procedural Background

         The parties commenced discovery in this case on May 8, 2019. See Order (May 8, 2019),

ECF No. 16. On October 12, 2021, the plaintiff filed his motion to compel, seeking production

of “documents and information redacted or withheld by [the d]efendant . . . on the basis of

various privileges, including the attorney-client, attorney work-product, and ‘deliberative

process’ privileges, as well as relevance[,]” Pl.’s Mot. at 1, material which consists of the

communications and documents exchanged between the OSC and the OAWP that resulted in the


3
  The plaintiff retired on April 27, 2019, before the termination took effect, see Am. Compl. ¶ 123; thus, the plaintiff
alleges “proposed termination” and “constructive discharge” as the adverse employment actions underlying his
retaliation claims, see id. ¶ 124.



                                                           3
notice of proposed removal issued to the plaintiff, id. at 3–5. The plaintiff also seeks “basic

comparator information of instances of termination recommendations by [the] OAWP . . . and

referrals by [the] OSC of disciplinary actions[.]” Id. at 10. According to the plaintiff, in

response to his discovery demands, the defendant “lodged a series of objections on the basis of

attorney-client, attorney work-product[,] and the so-called deliberative process privileges.” Id. at

3. The defendant contends that he “eventually produced heavily redacted documents of

correspondence between agency counsel, the [plaintiff’s supervisors,] and members of the

OAWP[,]” and “[o]n September 10, 2021, produced a privilege log containing [thirty-three]

separate entries of documents that had previously been produced with redactions.” Id. at 4. The

defendant did not, however, “produce nor provide a privilege log of drafts of [the] OAWP’s

termination recommendation or the Notice of Proposed Termination[.]” Id. The plaintiff argues

that the documents he requested are not protected under any of the privileges invoked by the

defendant. See id. at 5.

       The defendant filed his opposition to the plaintiff’s motion to compel on October 26,

2021, see generally Def.’s Opp’n; the plaintiff filed his reply on November 2, 2021, see

generally Pl.’s Reply; and the defendant was granted leave to file a surreply on November 12,

2021, see generally Def.’s Surreply. On December 3, 2021, the Court held a hearing on the

plaintiff’s motion to compel. See Min. Entry (Dec. 3, 2021). In light of the plaintiff’s assertion

that the “[d]efendant’s claims of privilege cannot be sustained without in camera review by the

Court[,]” Pl.’s Mot. at 7, the Court reserved its ruling on the plaintiff’s motion pending its review

of the privilege log and redacted documents produced to the plaintiff by the defendant during

discovery.




                                                 4
                               II.     STANDARD OF REVIEW

       Discovery in civil cases in federal courts is governed by Federal Rules of Civil

Procedure 26 through 37. See Fed. R. Civ. P. 26–37. Pursuant to Rule 37, a party seeking

discovery may move for an order “compelling an answer, designation, production, or inspection”

from a party who fails to produce requested documents. Fed. R. Civ. P. 37(a)(3)(B). Generally,

“[t]he party moving to compel discovery has the burden of proving that the opposing party’s

answers were incomplete[,]” Equal Rts. Ctr. v. Post Props., Inc., 246 F.R.D. 29, 32 (D.D.C.

2007), “[h]owever, a party asserting a privilege or work-product protection bears the burden to

establish that the privilege applies[,]” United States v. All Assets Held at Julius Baer & Co., 169

F. Supp. 3d 54, 56 (D.D.C. 2015). The party asserting a privilege meets this burden by

“adduc[ing] competent evidence in support of its claims, [that amounts to] something beyond

conclusory statements, generalized assertions, and unsworn averments of its counsel.” Fed.

Trade Comm’n v. Boehringer Ingelheim Pharms., Inc., 180 F. Supp. 3d 1, 16 (D.D.C. 2016)

(internal quotation marks omitted); see Alexander v. Fed. Bureau of Investigation, 192 F.R.D.

42, 45 (D.D.C. 2000) (“[T]he party asserting the attorney-client privilege . . . must demonstrate

the applicability of the privilege by way of affidavits or other competent evidence.” (internal

quotation marks omitted)).

                                       III.    ANALYSIS

       The discovery sought by the plaintiff concerns communications and material exchanged

between the OGC and the OAWP that concern the plaintiff’s proposed termination, see Pl.’s

Mot. at 3–5; Def.’s Opp’n at 2–3; see also supra Section I, as well as comparator information,

see Pl.’s Mot. at 10–11. The defendant claims that the documents regarding communications

between the OGC and the OAWP are exempt from disclosure under three privileges: attorney-




                                                 5
client, see Def.’s Opp’n at 5, attorney work-product, see id. at 8 n.4, and deliberative process, see

id. at 9. 4 The defendant also argues that the plaintiff has not presented a valid request for

compactor information. See id. at 11. Before the Court may evaluate the applicability of the

defendant’s asserted privileges, it must address whether in camera review is needed.

Accordingly, the Court will proceed by addressing: (1) whether in camera review is needed to

evaluate the application of the defendant’s asserted privileges; (2) whether the defendant’s

asserted privileges apply; and (3) whether the plaintiff is entitled to the production of comparator

information.

A.       Whether In Camera Review is Necessary

         The plaintiff argues that “[the d]efendant’s claims of privilege cannot be sustained

without in camera review by the Court.” Pl.’s Mot. at 7. In response, the defendant states that

the plaintiff “makes three generalized arguments to justify his request for in camera inspection

4
 The defendant also argues that the information sought by the plaintiff is not relevant to his case. See Def.’s Opp’n
at 5. Specifically, the defendant argues that the plaintiff fails to establish
         how communications involving legal counsel (i) after [the] OSC found, on April 11, 2018, that
         [the p]laintiff engaged in whistleblower retaliation and informed the VA that [the p]laintiff needed
         to be disciplined and (ii) after [the] OAWP was working on a letter proposing [the p]laintiff’s
         removal would be relevant to [the p]laintiff’s case.

Id. (emphasis in original). In response, the plaintiff contends that “[t]he decision to terminate [the plaintiff] was [the
d]efendant’s, and the decision-making process by which that determination was made is indisputably relevant.”
Pl.’s Reply at 4 (emphasis in original).

In light of the plaintiff’s inclusion of constructive termination claims in his Amended Complaint, the events leading
to the termination have a clear bearing on these claims. Both the plaintiff and the defendant seem to agree that,
between April 11, 2018, when the OSC recommended that the VA take disciplinary action, and the March 7, 2019
issuance of the notice of proposed termination, the OGC and the OAWP engaged in discussions that led to the
eventual decision to terminate the plaintiff. See Pl.’s Mot. at 3; Def.’s Opp’n at 2–3. Thus, contrary to the
defendant’s position that the decision had already been made by April 11, 2018, the Court concludes that the period
between April 2018 and March 2019 are relevant to the plaintiff’s eventual termination, which is the subject of
multiple claims put forth in his Amended Complaint. Therefore, construing the meaning of “relevance” broadly as
required in the discovery context, see Jewish War Veterans of the U.S., Inc. v. Gates, 506 F. Supp. 2d 30, 42
(D.D.C. 2007), the Court concludes that the materials which the plaintiff seeks are relevant to his claims regarding
constructive termination. Because the communications and materials produced between the OGC and OAWP
during this time period constituted the ultimate decision-making process that led to the plaintiff’s constructive
termination in March 2019, they “w[ould] have some probable effect on the organization and presentation of the
[plaintiff’s] case[,]” Smith v. Schlesinger, 513 F.2d 462, 473 (D.C. Cir. 1975), as it pertains to his claims involving
constructive termination, and are therefore relevant.



                                                            6
and production[,]” “misrepresent[ing] the privilege log to suggest that it is somehow deficient[,] .

. . speculat[ing] that VA legal counsel may be providing human resources advice rather than

legal advice[,] . . . [and] incorrectly argu[ing] that [the] OAWP is unable to obtain legal services

from VA’s OGC.” Def.’s Opp’n at 5. The defendant argues that the totality of the evidence it

has presented, including its privilege log and redacted documents, “indicate[s] that the VA

properly redacted attorney-client privileged communications[.]” See id. at 8.

       When a protective privilege is asserted in the course of discovery, “the general objection

that, for example, a request for production of documents calls for the production of documents

which are privileged is condemned as insufficient.” Avery Dennison Corp. v. Four Pillars, 190

F.R.D. 1, 1 (D.D.C. 1990). However, “[c]aution and the need to eliminate even the potential for

prejudice to the holder of the privilege, require that in camera inspection never be any greater

than absolutely necessary[,]” Nat’l Lab. Rels. Bd. v. Jackson Hosp. Corp., 257 F.R.D. 302, 307

(D.D.C. 2009). In part to avoid the overuse of in camera inspection, the filing of a privilege log

is “the universally accepted means of asserting privileges in discovery in the federal courts[,]”

Avery Dennison Corp., 190 F.R.D. at 1, and in determining whether to order in camera review of

the documents at issue, a court will evaluate the sufficiency of the privilege log, see Nat’l Lab.

Rels. Bd., 257 F.R.D. at 306–08. Pursuant to Federal Rule of Civil Procedure 26(b)(5)(A)(ii),

the privilege log must “describe the nature of the documents . . . not produced . . . and do so in a

manner that, without revealing information itself privileged or protected, will enable other parties

to address the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii). To meet this sufficiency standard,

“privilege logs generally should ‘state the basis upon which the privilege is claimed, state the

subject matter, number of pages, author, date created, and the identity of all persons to whom the

original or any copies of the document were shown or provided.’” Jones v. Carson, No. 15-310,




                                                  7
2018 WL 11410070, at *5 (D.D.C. Mar. 30, 2018) (quoting Loftin v. Bande, 258 F.R.D. 31, 33

(D.D.C. 2009)). Furthermore, “the Court does not leave its common sense at the door when it

examines a privilege log” and may draw on context to make “legitimate inferences . . . from an

entry in a privilege log[.]” Nat’l Lab. Rels. Bd., 257 F.R.D. at 307; see id. (“The context of the

creation of the document, for example, viewed from the perspective of the history of the

litigation, may permit reasonable inferences about the document that eliminate the need for in

camera inspection.”).

       Here, the Court has reviewed the defendant’s privilege log, see Pl.’s Mot., Ex. 6

(“Privilege Log”), ECF No. 49-2, along with the redacted documents submitted by the defendant

and filed by the plaintiff. The Court finds that the privilege log is reasonably detailed, in that it

contains all the information needed to adequately describe the documents at issue. See generally

id., Ex. 6 (Privilege Log) (providing information regarding number of pages, date, name of

sender, name of recipient, and description of document, including a brief description of the

subject matter and basis upon which a particular privilege is claimed); Loftin, 258 F.R.D. at 33

(listing necessary elements of a sufficiently detailed privilege log). The Court also agrees with

the defendant that, considering the content of the privilege log, “the redacted documents, and

[the] timeline of events[,]” Def.’s Opp’n at 8, collectively, there is sufficient information to

ascertain the nature of the documents at issue for purposes of a privilege determination.

Accordingly, the Court will not resort to in camera review, see Nat’l Lab. Rels. Bd., 257 F.R.D.

at 308 (“In camera review, because of the burden it places on the Court, should be the exception,

and not the norm.”), and instead will proceed to its evaluation of the defendant’s claims of

privilege.




                                                   8
B.      The Defendant’s Asserted Privilege Claims

     1. Whether an Attorney-Client Relationship Exists

        As a preliminary matter, the plaintiff argues that, because the “OAWP is required to

operate independently from the agency’s OGC[,]” Pl.’s Mot. at 9 (citing 38 U.S.C. § 323(e)

(“[T]he Office shall not be established as an element of the Office of the General Counsel and

the Assistant Secretary may not report to the General Counsel.”)), there is no valid attorney-

client relationship between the OAWP and the OGC and therefore, “communications between

agency counsel and [the] OAWP staff are not protected communications,” id. (emphasis

omitted). The plaintiff contends that, through the OAWP’s enabling statute, “Congress

specifically precluded any representative relationship between agency counsel and [the]

OAWP[.]” Id. Thus, under the plaintiff’s argument, any purported attorney-client relationship

between the OAWP and the OGC would be statutorily proscribed and therefore invalid. See

Pl.’s Reply at 7 (stating that, although the plaintiff “does not contest that [the OGC has provided

the OAWP with legal counseling since the OAWP’s inception],” “[a]gency [c]ounsel’s [a]dvice

to OAWP [v]iolated 38 U.S.C. § 323”).

        In response, the defendant distinguishes between the prohibition against the OAWP

reporting to the OGC versus the OAWP seeking legal advice from the OGC, arguing that “[t]he

fact that, as a matter of structure, Congress directed that [the] OAWP not be housed within ‘the

[OGC]’ and not report to the VA’s General Counsel, does not mean that [the] OAWP cannot be a

‘client’ utilizing the legal services of [the] OGC[.]” Def.’s Opp’n at 7 (citation omitted). The

defendant further states that “[t]he fact is that [the] OGC provides legal services to [the] VA and

its component organizations, such as [the] OAWP, and [the] OGC has provided legal support and

advice to [the] OAWP since its inception.” Id.; see also id. at 7–8 (“This is a common structure

in federal agencies.” (citing Story of Stuff Project v. U.S. Forest Serv., 345 F. Supp. 3d 79, 96


                                                 9
(D.D.C. 2018))). To support this contention, the defendant cites to the Declaration of Doris L.

Gruntmeir, Chief Counsel of the OGC’s Personal Law Group, which the defendant submitted

with his opposition. See Declaration of Doris L. Gruntmeir (“Gruntmeir Decl.”) ¶ 2, ECF No.

52-1 (“[The] VA is [the] OGC’s client, and the [OAWP] is, and has been since its inception, a

component of the VA to whom [the] OGC provides legal support and advice.”).


       While the enabling statute prohibits an accountability or reporting structure between the

OAWP and the OGC, it does not preclude an attorney-client relationship. See 38 U.S.C. §

323(e) (“The [OAWP] shall not be established as an element of the [OGC] and the Assistant

Secretary may not report to the General Counsel.”). If Congress had intended for this statutory

provision to preclude an attorney-client relationship, it would have made that prohibition

explicit. See Shaw v. Delta Air Lines, Inc., 436 U.S. 85, 97 (1983) (“We must give effect to the

plain language [of a statute] unless there is good reason to believe Congress intended the

language to have some more restrictive meaning.”). Furthermore, the structure, vis-à-vis

between the OAWP and the OGC, “is a common structure in federal agencies[,]” Def.’s Opp’n at

7–8 (citing Story of Stuff Project v. U.S. Forest Serv., 345 F. Supp. 3d 79, 96 (D.D.C. 2018)),

and the Courts of this Circuit have consistently held communications between agency counsel

and components of the agency are protected by the attorney-client privilege, see, e.g., Town of

Norfolk v. U.S. Army Corps of Eng’rs, 968 F.2d 1438, 1458 (D.C. Cir. 1992); Coastal States

Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 863 (D.C. Cir. 1980); Gen. Elec. Co. v. Johnson,

No. 00-cv-2855 (JDB), 2006 WL 2616187, at *14–15 (D.D.C. Sept. 12, 2006). Accordingly, the

Court finds that there is an attorney-client relationship between the OAWP and the OGC.




                                                10
    2. Attorney-Client Privilege

        The plaintiff argues first that the material at issue is not protected by the attorney-client

privilege because, “[h]aving eliminated the VA’s human resources personnel from the

discussions, agency counsel was providing nothing more than traditional [human resources]

advice regarding a personnel matter.” Pl.’s Mot. at 8. In response, the defendant states that “the

OGC generally and attorney Aaron Robison specifically were engaged to conduct and [were]

conducting ‘legal review of the proposed personnel action against Clarence Slaughter’ for

OAWP and the proposing official[,]” Def.’s Opp’n at 7 (quoting Def.’s Opp’n, Ex. 1 (Gruntmeir

Decl.) ¶ 4), and “the fact that the communication involved a ‘personnel matter’ does not mean

there is no attorney-client privilege[,]” id. After all, as the defendant states, “[the p]laintiff in an

employment litigation cannot [reasonably] suggest that an employment matter could not possibly

involve matters of a legal nature.” Id.

        The attorney-client privilege “protects confidential communications made between

clients and their attorneys when the communications are for the purpose of securing legal advice

or services[,]” In re Lindsey, 158 F.3d 1263, 1267 (D.C. Cir. 1998), and “only communications

that seek ‘legal advice’ from ‘a professional legal adviser in his capacity as such’ are

protected[,]” id. at 1270. Specifically, the communication must be made “for the purpose of

securing primarily either (i) an opinion on law or (ii) legal services or (iii) assistance in some

legal proceeding[.]” In re Sealed Case, 737 F.2d 94, 98–99 (D.C. Cir. 1984). Finally, although

legal counsel may provide a mix of legal and business advice, “[s]o long as obtaining or

providing legal advice was one of the significant purposes of the [communication], the

attorney privilege applies[.]” In re Kellogg Brown & Root, Inc., 756 F.3d 754, 758–59 (D.C.

Cir. 2014). This “significant purpose” determination




                                                   11
       cannot and does not draw a rigid distinction between a legal purpose on the one
       hand and a business purpose on the other. After all, trying to find the one primary
       purpose for a communication motivated by two sometimes overlapping purposes
       (one legal and one business, for example) can be an inherently impossible task.

Id. at 759 (emphasis in original). Although there may be situations where an attorney is acting in

primarily a business capacity, and therefore communications with that attorney in that context

would not be privileged, see Neuder v. Battelle Pac. Nw. Nat’l Lab’y, 194 F.R.D. 289, 293

(D.D.C. 2000) (concluding that the privilege did not apply where the attorney participated in the

decision-making process of a personnel review committee whose “primary function . . . was to

determine appropriate employment action to take against an employee”), “[t]he question that

needs to be asked is not whether personnel decisions are business decisions, but rather whether

the [material] at issue would reveal confidential communications . . . that were made for the

purpose of securing legal advice[,]” United States ex rel. Fago v. M & T Mortg. Corp., 238

F.R.D. 3, 11 (D.D.C. 2006) (finding that the privilege applied where the attorney “appear[ed] to

have been acting as a legal advisor when [he or she] investigated and made recommendations

regarding the personnel decisions at issue”).

       Here, the Court concludes that the OGC served in a primarily legal capacity in providing

legal advice regarding the plaintiff’s termination to the OAWP. Although the OGC’s counsel’s

advice concerned a personnel decision—namely the drafting of the notice of proposed

termination—these communications took place during the course of ongoing litigation related to

the plaintiff’s employment. See generally Pl.’s Mot., Ex. 6 (Privilege Log) (indicating dates of

creation that occurred after the instant litigation was commenced). Thus, the timing of the

communications, combined with the descriptions of the attorney’s involvement in the privilege

log, indicate that the OGC was essentially providing a “legal sufficiency review” and legal

advice regarding the implications of terminating the plaintiff’s employment. See Jones, 2018



                                                12
WL 11410070, at *13 (“Confidential communications from agency representatives to agency

counsel requesting legal sufficiency review of draft proposed adverse personnel actions, and

agency counsel’s responses thereto . . . are plainly protected by the attorney-client privilege.”).

The privilege log entries reflect that the OGC “[p]rovid[ed] legal advice on [the] process” for

various aspects of the proposed termination process, Pl.’s Mot., Ex. 6 (Privilege Log) at 1; see id.

at 2, “[p]rovid[ed] legal advice on statutory requirements[,]” id. at 1; see id. at 2, provided “legal

review of [the] draft proposed removal[,]” id. at 2; see id. at 3–4, and “[r]elay[ed] legal authority

advice[,]” id. at 3, throughout the decision-making process regarding termination of the

plaintiff’s employment and the drafting of the notice of proposed removal. These

communications demonstrate a primarily legal function considering that, although these

communications involve the process underlying an ultimate personnel decision, their disclosure

“would reveal confidential communications . . . that were made for the purpose of securing legal

advice[,]” M & T Mortg. Corp., 238 F.R.D. at 11, related to that personnel decision. Therefore,

the communications serve a primarily legal function. See id. Accordingly, the Court concludes

that the communications at issue are protected from disclosure by the attorney-client privilege.

   3. Attorney Work-Product Privilege

       The plaintiff argues that the “[d]efendant cannot rely on the work-product privilege

where decisions and communications by counsel were part of the discriminatory decision-

making[,]” Pl.’s Mot. at 9, and asserts the defendant “can only make a work-product argument

by putting on the record and conceding that it knew [the plaintiff]’s termination would result in

litigation due to decisions counsel itself was participating in[,]” id. at 8–9 (emphasis omitted). In

response, the defendant provides a single footnote in his opposition. See Def.’s Opp’n at 8–9 n.4

(citing Willingham v. Ashcroft, 228 F.R.D. 1 (D.D.C. 2005)). The defendant contends that the

“OGC’s legal review was performed in reasonable anticipation of litigation[,]” as evidenced by


                                                  13
the fact that the “[p]laintiff had brought EEO claims, brought an action before the Merit Systems

Protection Board, and filed this instant litigation in federal court by the time OGC attorneys were

conducting legal review of the proposed removal action.” Id.

       The attorney work-product privilege protects materials prepared “in anticipation of

litigation.” Fed. R. Civ. P. 26(b)(3); see Coastal States Gas Corp., 617 F.2d at 864 (stating that

the work-product privilege is limited to “materials ‘prepared in anticipation of litigation or for

trial.’” (quoting Jordan v. U.S. Dep’t of Just., 591 F.2d 753, 775 (D.C. Cir. 1978)). Thus, the

attorney’s purpose for preparing the materials is the operative consideration, and “the ‘testing

question’ for the work-product privilege . . . is ‘whether in light of the nature of the document

and the factual situation in the particular case, the document can fairly be said to have been

prepared or obtained because of the prospect of litigation.’” In re Sealed Case, 146 F.3d 881,

884 (D.C. Cir. 1998) (quoting Senate of the Com. of Puerto Rico ex rel. Judiciary Comm. v. U.S.

Dept. of Just., 823 F.2d 574, 586 n.42 (D.C. Cir. 1987)).

       Additionally, courts in this jurisdiction apply a “specific claim” test to questions

involving the work-product privilege, which is satisfied “when government lawyers ‘prepare[] a

document in the course of an active investigation focusing upon specific events and a specific

possible violation by a specific party[.]’” Id. at 885 (quoting SafeCard Servs., Inc. v. U.S. Secs.

& Exch. Comm’n, 926 F.2d 1197, 1203 (D.C. Cir. 1991)); see also Coastal States Gas Corp., 617

F.2d at 863 (finding that legal memoranda prepared by government counsel analyzing

regulations in connection with an ongoing investigation by agency auditors constituted protected

work-product). Moreover, materials have also been found to constitute attorney work-product

where the attorney “rendered legal advice in order to protect the client from future litigation

about a particular transaction[,]” even though there was not a specific claim lodged at the time.




                                                 14
In re Sealed Case, 146 F.3d at 885; see Delaney, Migdail & Young, Chartered v. Internal

Revenue Serv., 826 F.2d 124, 127 (D.C. Cir. 1987) (concluding that the work-product privilege

applied where the attorney “advise[d] the agency of the types of legal challenges likely to be

mounted against a proposed program, potential defenses available to the agency, and the likely

outcome”).

       Here, the documents the plaintiff seeks to acquire are limited to those created during the

decision-making process leading up to the plaintiff’s proposed termination, as well as the

drafting of the notice of his proposed termination. See Pl.’s Mot. at 1 (seeking to “compel

discovery of documents and information redacted or withheld by [the d]efendant . . . [and]

demanded by [the p]laintiff on the basis of various privileges”); id. at 3 (describing the withheld

documents as “documents relating to [the d]efendant’s proposed termination”). The vast

majority of these documents were created between April 2018 and March 2019. See id. at 3

(describing the drafting process as occurring between April 2018 and March 2019). The plaintiff

filed this case on June 4, 2018, see Compl. at 1, and therefore, because litigation was ongoing

when the documents were created, they “can be fairly said to have been prepared . . . because of

the prospect of litigation[,]” Senate of the Com. of Puerto Rico, 823 F.2d at 586 n.42; see

generally Pl.’s Mot., Ex. 6 (Privilege Log) (indicating dates of creation that occurred after this

case commenced); id. at 10 (lodging specific objections to communications, most of which were

created after this case was initiated). Furthermore, to the extent that any documents requested by

the plaintiff and withheld by the defendant on the basis of the work-product privilege were

created before this litigation commenced, they concerned the decision-making process and

drafting process leading up to the plaintiff’s proposed removal, see supra Section III.B.1, and

therefore constitute material involving “legal advice in order to protect the client from future




                                                 15
litigation about a particular transaction,” In re Sealed Case, 146 F.3d at 885, namely, the

plaintiff’s proposed termination. Accordingly, the Court concludes that the documents sought by

plaintiff are also protected from disclosure by the work-product privilege.

    4. Deliberative Process Privilege

        The plaintiff argues that “[the deliberative process] privilege does not apply to the facts

and circumstances underlying a discrete employment action.” Pl.’s Mot. at 10. In response, the

defendant argues that the documents at issue qualify as “predecisional” and “deliberative,”

qualifying them as protected by the deliberative process privilege, see Def.’s Opp’n at 9, and that

“[c]ourts have regularly protected deliberative documents in the employment context[,]” id. at 10

(citing cases).

        The deliberative process privilege protects from disclosure “documents reflecting

advisory opinions, recommendations[,] and deliberations comprising part of a process by which

governmental decisions and policies are formulated.” Nat’l Lab. Rels. Bd. v. Sears, Roebuck &

Co., 421 U.S. 132, 150 (1975) (internal quotation marks omitted). To qualify for protection

under the deliberative process privilege, the agency must show that a document is both (1)

predecisional, and (2) deliberative. Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 39

(D.C. Cir. 2002). “A document is ‘predecisional’ if it precedes, in temporal sequence, the

‘decision’ to which it relates.” Senate of the Com. of Puerto Rico, 823 F.2d at 585. “Material is

deliberative if it ‘reflects the give-and-take of the consultative process.’” Petroleum Info. Corp.

v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992) (quoting Coastal States Gas

Corp., 617 F.2d at 866). The “key question” in determining whether the material is deliberative

“is whether disclosure of the information would ‘discourage candid discussion within the

agency.’” Access Reps. v. Dep’t of Just., 926 F.2d 1192, 1195 (D.C. Cir. 1991)




                                                 16
(quoting Dudman Commc’ns Corp. v. Dep’t of Air Force, 815 F.2d 1565, 1568 (D.C. Cir.

1987)).

          Here, the defendant argues that the drafts of the notice of proposed removal fall under the

deliberative process privilege because they were generated “prior to the issuance of the final

notice or letter of proposed removal,” and are thus pre-decisional. Def.’s Opp’n at 9–10. The

defendant further argues that the drafts fall within the deliberative process privilege because they

“concern deliberations regarding the content of the final notice or letter of proposed removal[,]”

and are thus deliberative. Id. The Court agrees that the requested documents are pre-decisional

in that they pre-date the defendant’s official decision to terminate the plaintiff in March 2019. 5

See Pl.’s Mot. at 3 (“In March 2019, [the] OAWP issued a formal recommendation that [the

plaintiff] be terminated, and on March 7, 2019, Reid served on [the plaintiff] a Notice of

Proposed Termination.”). Furthermore, although “courts have [ ] held the deliberative process

privilege ‘should be invoked only in the context of communications designed to directly

contribute to the formulation of important public policy[,]’” Pl.’s Reply at 8 (quoting Nat’l Cong.

for Puerto Rican Rts. ex rel. Perez v. City of New York, 194 F.R.D. 88, 95 (S.D.N.Y. 2000)), the

privilege has in fact been applied to situations involving employment decisions concerning

individual employees. Indeed, the defendant cites to cases where the deliberative process

privilege was applied to situations regarding a party’s employment involving: an EEO decision,

see Broderick v. Shad, 117 F.R.D. 306, 311 (D.D.C. 1987), an investigative report, see

Sourgoutsis v. U.S. Capitol Police, 323 F.R.D. 100, 113 (D.D.C. 2017), and a promotion


5
  The plaintiff argues that these materials might not be pre-decisional because “the point at which the ‘decision’ to
terminate [the plaintiff] [was made] is in dispute” due to testimony that the decision was made in the spring and
summer of 2018. Pl.’s Reply at 8. However, the plaintiff’s position that a decision was reached prior to the ultimate
notice of proposed termination appears speculative and the Court will treat the actual issuance of the notice of
proposed termination as the final “decision” for purposes of the determining whether the documents at issue are pre-
decisional.



                                                         17
decision, see Wadelton v. Dep’t of State, 106 F. Supp. 3d 139, 153 (D.D.C. 2015). See Def.’s

Opp’n at 10–11. And, as with the decision processes in those cases, the back-and-forth exchange

of information, opinions, and discussions prior to the notice of proposed termination being issued

in this case constitutes a deliberative process leading up to an ultimate agency decision.

Furthermore, having concluded that discrete employment actions may be considered deliberative,

the Court also concludes that “disclosure of the information [at issue] would ‘discourage candid

discussion within the agency’” regarding employment decisions. Access Reps., 926 F.2d at 1195

(quoting Dudman Commc’ns Corp., 815 F.2d at 1568).

       Accordingly, the Court concludes that the requested documents are protected by the

deliberative process privilege. Therefore, because the documents and communications at issue

are protected by the attorney-client, work-product, and deliberative process privileges, they are

exempt from disclosure.

C.     The Plaintiff’s Request for Comparator Information

       Having addressed the defendant’s asserted privilege claims, the Court now turns to the

plaintiff’s requests for production of previously-requested comparator information. See Pl.’s

Mot. at 10–11. Specifically, the plaintiff seeks “basic comparator information of instances of

termination recommendations by [the] OAWP . . . and referrals from [the] OSC of disciplinary

actions[.]” Id. at 10. The defendant responds that the plaintiff’s requests “do not seek actual

comparator information and are not proportional to the needs of the case.” Def.’s Opp’n at 11.

       “Comparator information” in the employment context generally refers to information

sought in order to find potential “evidence suggesting that the employer treated other employees

of a different race, color, religion, sex, or national origin more favorably in the same factual

circumstances.” Brady v. Off. of Sergeant at Arms, 520 F.3d 490, 495 (D.C. Cir. 2008).




                                                 18
However, in order to show that the difference in treatment was due to a discriminatory factor,

this information should generally be limited to factually similar circumstances or employees that

are similarly situated to the plaintiff that is requesting the information. See, e.g., Chatman v.

Purdue, No. 17-826, 2020 WL 1170230, at *3 (D.D.C. Mar. 11, 2020) (granting request for

information related to candidates who the plaintiff alleged “unfairly received positions over her”

due to a discriminatory factor); Breiterman v. U.S. Capitol Police, 324 F.R.D. 24, 32–33 (D.D.C.

2018) (denying motion to compel regarding a request for “all [United States Capitol Police]

employees who, in the past five [ ] years, have been discharged for discrimination, misconduct,

protected disclosures, retaliation and/or free speech” because this request “cast[] too wide a

net”); Murphy v. Price WaterhouseCoopers, LLP, Nos. 02-0982, 05-1054, 2006 WL 8446472, at

*5 (D.D.C. May 22, 2006) (allowing discovery of comparator information for employees outside

of the plaintiff’s small practice unit where the requested information concerned “similarly

situated employees”).

       Here, the Court concludes that the information requested by the plaintiff casts too broad a

net to constitute valid comparator information because it does not seek information related to

“similarly situated” employees or situations to that of the plaintiff. See id. Because the request

is therefore “not tailored to identify comparators,” Breiterman, 324 F.R.D. at 32, the requested

information would not reasonably assist the plaintiff in “establish[ing] pretext masking a

discriminatory motive by presenting ‘evidence suggesting that the employer treated other

employees of a different race . . . more favorably in the same factual circumstances[,]’” Burley v.

Nat’l Passenger Rail Corp., 801 F.3d 290, 301 (D.C. Cir. 2015) (quoting Brady, 520 F.3d at

495); see Brady, 520 F.3d at 495 (defining valid comparator information as that which would

“suggest[] that the employer treated other employees of a different race, color, religion, sex, or




                                                 19
national origin more favorably in the same factual circumstances” (emphasis added)).

Additionally, as phrased, the requests for all termination recommendations made by the OAWP

and all referrals from the OSC of disciplinary actions are overly broad and, as the defendant

aptly notes, “are not proportional to the needs of the case.” Def.’s Opp’n at 11. “Trial courts

have a broad discretion in discovery matters[,]” In re Multi-Piece Rim Prods. Liab. Litig., 653

F.2d 671, 679 (D.C. Cir. 1981), and, exercising that discretion here, the Court concludes that it

must deny the plaintiff’s request for what he has mischaracterized as comparator information.

                                           IV.      CONCLUSION

           For the foregoing reasons, the Court concludes that it must deny the plaintiff’s motion to

compel.

           SO ORDERED this 19th day of July, 2022. 6


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




6
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                       20